Citation Nr: 0529958	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  03-07 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
impingement syndrome of the right shoulder with 
acromioclavicular (AC) arthritis, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased disability evaluation for 
impingement syndrome of the left shoulder with AC arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran's DD Form 214 shows he had active service from 
July 1987 to January 1993, and that he had prior active 
service for 15 years, 1 month and 1 day.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  At present, after remand for additional 
development in November 2004, the veteran's case is once 
again before the Board for appellate consideration.

The Board further notes that the veteran presented testimony 
during a hearing on appeal at the RO before a hearing officer 
in October 2003.  A copy of the hearing transcript issued 
following the hearing is of record.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  The veteran is right handed.  

3.  The service-connected impingement syndrome of the right 
shoulder with acromioclavicular (AC) arthritis is manifested 
by subject complaints of pain with objective findings of mild 
limitation of rotation and mild crepitation on movement and 
ranges of motion of active flexion to 160 degrees, active 
abduction to 110 degrees, external rotation of 60/90 degrees 
and internal rotation of 50/90 degrees with pain at the end 
stages.

4.  The service-connected impingement syndrome of the left 
shoulder with AC arthritis is manifested by subject 
complaints of pain and some crepitation on motion and 
tenderness with objective findings of active flexion of 
170/180 degrees, active abduction of 160/180 degrees, 
external rotation to 80/90 degrees and internal rotation to 
70/90 degrees.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 20 percent for the service-connected impingement 
syndrome of the right shoulder with AC arthritis have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (2004). 

2.  The criteria for the assignment of a disability rating in 
excess of 10 percent for the service-connected impingement 
syndrome of the left shoulder with AC arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5201, 5203 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
increased ratings via an August 2001 RO letter, a March 2002 
rating decision and subsequent rating decisions, the November 
2002 statement of the case (SOC), the November 2003 and March 
2005 supplemental statements of the case (SSOCs), and the 
November 2004 Board remand.  In addition, the RO letter 
issued in August 2001, the November 2002 SOC, and March 2005 
SSOC provided the veteran with specific information relevant 
to the VCAA.  Thus, no further notices are required.  See 
Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letter, the rating decisions, 
the SOC, the Board remand, and the SSOCs, VA satisfied the 
fourth element of the notice requirements.  Therefore, to 
decide the appeal regarding the veteran's claims discussed 
herein would not be prejudicial error to the claimant.  See 
VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, in an August 2001 RO letter (as well as in 
any subsequent letters), the veteran was given notice of the 
VCAA requirements, which was prior to the initial March 2002 
unfavorable AOJ decision that is the basis of this appeal.

In this respect, the August 2001 RO letter properly notified 
the appellant of the evidence required to substantiate his 
claims for increased ratings.  In addition, the reasons and 
bases of the March 2002 rating decision, the November 2002 
SOC, the November 2004 Board remand, and the November 2003 
and March 2005 SSOCs specifically explained to the appellant 
what the evidence must show in order to establish increased 
ratings for the claimed disabilities.  Furthermore, although 
it is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§  3.159(b)(1).  Nevertheless, as a practical matter the 
Board finds that he has been notified of the need to provide 
such evidence, for the following reasons.  The AOJ's August 
2001 letter informed him that additional information or 
evidence was needed to support his claims, and asked him to 
send the information or evidence to the AOJ.  In addition, 
the November 2002 SOC and March 2005 SSOC contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession. 

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

In addition, when evaluating musculoskeletal disabilities, 
the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).  

At present, the veteran's service-connected disabilities on 
appeal are impingement syndrome of the right shoulder with AC 
arthritis, currently evaluated as 20 percent disabling under 
Diagnostic Code 5201; and impingement syndrome of the left 
shoulder with AC arthritis, currently evaluated as 10 percent 
disabling under Diagnostic Code 5203.  

With respect to the left shoulder disability, the Board will 
consider another potentially applicable Diagnostic Code, per 
Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly holding 
that the BVA's selection of a Diagnostic Code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law," if relevant data is 
examined and a reasonable basis exists for its selection) 
(Citations omitted).  Specifically, the Board finds that 
Diagnostic Code 5201 also applies to this disability.

The applicable criteria for the assignment of a disability 
rating in excess of 20 percent for the right shoulder 
disability indicate that, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201, a 20 percent evaluation is assigned if the motion 
of the arm (as a major extremity) is limited at shoulder 
level.  A 30 percent rating is assigned if the motion is 
limited to midway between the side and shoulder level.  And, 
a 40 percent evaluation is assigned if the motion of the arm 
is limited to 25 degrees from the side.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201.

With respect to the assignment of a disability rating in 
excess of 10 percent for the left shoulder disability, under 
38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent 
evaluation is assigned if the motion of the arm (as a minor 
extremity) is limited at shoulder level or if the motion is 
limited to midway between the side and shoulder level.  And, 
a 30 percent evaluation is assigned if the motion of the arm 
is limited to 25 degrees from the side.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5201.

In addition, under Diagnostic Code 5203, for impairment of 
the clavicle or scapula in the major or minor arm, a 10 
percent rating is granted for malunion or nonunion without 
loose movement.  And, a 20 percent rating is granted for 
nonunion with loose movement or for dislocation.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5203.

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.

With respect to the evidence of record, treatment records 
from the Orlando VA Medical Center (VAMC) dated from 1993 to 
2004, and from the Tampa VAMC dated from 2002 to 2005 
describe the treatment the veteran received over time for 
various health problems, including impingement syndrome of 
the shoulders, possible subclinical rheumatoid disease, and 
nasal problems.  Specifically, the Board notes that February 
2002 x-rays show chronic bilateral AC ligamentous injury, 
with no acute fracture or dislocation; and new right first 
anterior rib costochondral calcification.  June 2004 
notations also show the veteran underwent arthroscopy of the 
right shoulder with arthroscopic subacromial decompression.  
The veteran's post operative diagnosis was chronic 
subacromial bursitis with impingement of the right shoulder.  
Lastly, January 2005 notations show the veteran's right 
shoulder had abduction to 110 degrees and flexion to 160 
degrees, with mild limitation of rotation and mild 
crepitation on movement.  The veteran's left shoulder had 
nearly normal range of motion but with some crepitation on 
motion and tenderness.  And, February 2005 notations reveal 
chronic subacromial bursitis bilaterally.

A March 2002 VA examination report shows that rotator cuff 
strength testing and supraspinatus isolation demonstrated 
good strength.  There was negative drop arm test, and the 
examiner could not get any signs of impingement on 
impingement testing.  The veteran reported his shoulders were 
particularly bad that day, and upon examination he had some 
aches and pains of the areas.  X-rays of the shoulders were 
not significant for degenerative arthritis.  The examiner 
further noted that the veteran was seeking increased ratings 
for impingement, which the examiner did not find overly 
impressive this day on physical examination.  The veteran 
described appropriate symptomatology, but the examiner noted 
this could be more of a dynamic phenomenon, as well as just 
on physical examination.  During the veteran's flare ups he 
would have some irritation or impingement, although he did 
not demonstrate overt findings of that on this day on 
examination.

On the occasion of a hearing on appeal in October 2003, the 
veteran testified that he experiences persistent pain in his 
shoulders that is exacerbated by overuse.  He noted that he 
takes medication for the pain.  He further indicated that he 
does not lift over 20 pounds.  

A November 2003 VA examination report notes that the 
shoulders were symmetrical with prominent right AC areas.  
There was no muscle atrophy, and on the right, there was no 
sternal clavicular deformity.  The right AC area was 
prominent and moderately tender.  During cross arm adduction, 
he had increase in his right AC tenderness and gentle 
movement with moderately audible and palpable crepitus.  
Abduction of the right shoulder was 140/180 degrees active 
and 150/180 passive with painful arch from 80 to 120 degrees; 
active flexion to at 170 degrees, and passive at 180 degrees, 
with pain at the end ranges.  External rotation was 60/90 
with pain at the end stages, and internal rotation was 50/90 
also with pain at the end stages.  The left shoulder had no 
sternal clavicular tenderness.  The AC area was slightly 
tender and cross adduction test was negative.  There was 
palpable crepitus on movement.  Active flexion was 170/180, 
passive flexion was 180/180, active abduction to 160/180, 
passive abduction to 170/180, external rotation to 80/90, and 
internal rotation to 70/90.  In addition, upon examination, 
the veteran was able to take the left hand to the back of his 
neck, although the right hand could only go the back of the 
head.  On internal rotation and adduction, he could bring his 
right hand up to the lumbar area, and on the left he could 
bring it up to the mid thoracic area.  The veteran was 
diagnosed with right shoulder AC arthritis, traumatic in 
origin; right shoulder rotator cuff tear causing impingement; 
and, left shoulder mild AC joint arthritis with mild 
impingement syndrome.

Upon a review of the evidence of record, the Board finds that 
the preponderance of the evidence does not support a grant of 
the claims on appeal.  As noted above, per January 2005 VAMC 
notations, the veteran's right shoulder has abduction to 110 
degrees and flexion to 160 degrees, with mild limitation of 
rotation and mild crepitation on movement.  The veteran's 
left shoulder has nearly normal range of motion but with some 
crepitation on motion and tenderness.

In this respect, normal ranges of upper extremity motion are 
defined by VA regulation as follows: forward elevation 
(flexion) from zero to 180 degrees; abduction from zero to 
180 degrees; and internal and external rotation to 90 
degrees.  Lifting the arm to shoulder level is lifting it to 
90 degrees.  See 38 C.F.R. § 4.71, Plate I.

The veteran is right handed, and in this case the evidence 
shows that the service-connected impingement syndrome of the 
right shoulder with AC arthritis is not characterized by 
motion limited to midway between the side and shoulder level, 
or arm motion limited to 25 degrees from the side.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5201.

Furthermore, the service-connected impingement syndrome of 
the left shoulder with AC arthritis is not characterized by 
motion of the arm limited at shoulder level, or to midway 
between the side and shoulder level; motion of the arm 
limited to 25 degrees from the side; or nonunion with loose 
movement or dislocation.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5201, 5203.

The Court has held that a claimant may not be compensated 
twice for the same symptomatology, as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).

In this regard, the Board notes that additional compensation 
for arthritis would be impermissible, as the manifestation of 
degenerative arthritis (Diagnostic Code 5003) is to be rated 
on the basis of the limitation of the joint affected.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  The veteran is already 
being compensated for limitation of the right and left 
shoulders joint motion, for which compensation is also 
afforded under Diagnostic Codes 5201 and 5203 for impairment 
of the clavicle or scapula.  Brady, supra.

In arriving at the above conclusions, the Board has 
considered the above described evidence.  However, this 
evidence did not show any service-related pain, weakness, 
fatigability or incoordination.  Recent examination showed 
the veteran's orthopedic disabilities were close to having 
normal ranges of motion, with no additional loss of ranges of 
motion due to pain upon flare-ups, weakened movements, 
fatigability or incoordination, other than that already 
contemplated in the current disability ratings.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  As noted above, 
the Board has considered the history of the veteran's 
disabilities, the current clinical manifestations and the 
effect these disabilities may have on the earning capacity of 
the veteran, the nature of the original disabilities, and the 
functional impairment that can be attributed to pain and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca, 
supra.

The Board has also taken into consideration 38 U.S.C.A. 
§ 5107(b), which expressly provides that the benefit of the 
doubt rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative equipoise.  
And, in this case, the Board does not find that the evidence 
is in relative equipoise (there is an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim), so as to warrant a grant of the 
claims of appeal. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected orthopedic 
disabilities have caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  In essence, 
the evidence does not show that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disabilities under consideration to 
be of such severity as to warrant assignment of higher 
ratings on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

A disability evaluation in excess of 20 percent for the 
service-connected impingement syndrome of the right shoulder 
with acromioclavicular (AC) arthritis is denied.

A disability evaluation in excess of 10 percent for the 
service-connected impingement syndrome of the left shoulder 
with AC arthritis is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


